Citation Nr: 0733353	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for neck and shoulder 
disability, characterized as traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The veteran was scheduled for a Travel Board hearing on April 
23, 2007.  The hearing was cancelled upon the veteran's 
withdrawal of his claim.  


FINDING OF FACT

In April 2007, the Board received a written statement from 
the veteran indicating that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with regard to the issue of entitlement to service 
connection for traumatic arthritis of the neck and shoulder 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board does not have jurisdiction to review the current 
appeal, and therefore it is dismissed.

A review of the record reflects that the veteran expressed 
disagreement with an August 2004 rating decision. The RO 
issued a statement of the case in September 2004 on the issue 
of entitlement to service connection for traumatic arthritis 
of the neck and shoulder.  The veteran perfected an appeal in 
November 2004.  In April 2007, the Board received a statement 
from the veteran indicating that he wished to withdraw his 
appeal with respect to his claim for service connection for 
traumatic arthritis of the neck and shoulder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.204.  The veteran has withdrawn 
his appeal with respect to his claim for service connection 
for traumatic arthritis of the neck and shoulder.  Therefore, 
there remain no allegations of error of fact or law for 
appellate consideration as to that issue.  Accordingly, the 
appeal is dismissed.


ORDER

The claim of entitlement to service connection neck and 
shoulder disability, characterized as traumatic arthritis is 
dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


